                                          Case 5:20-cv-07974-BLF Document 108 Filed 09/21/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RIGOBERTO SARMIENTO, et al.,                       Case No. 20-cv-07974-BLF (SVK)
                                   8                      Plaintiffs,
                                                                                            DISCOVERY ORDER ON
                                   9                v.                                      SEPTEMBER 17, 2021 JOINT
                                                                                            SUBMISSION
                                  10     FRESH HARVEST, INC., et al.,
                                                                                            Re: Dkt. No. 107
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           The Court has evaluated the Declaration of Ian Michalak regarding Defendants Fresh

                                  14   Harvest’s and SMD’s searches for responsive documents (Dkt. 104) and the Parties’ subsequent

                                  15   Joint Discovery Submission following Defendants’ September 13, 2021 supplemental production.

                                  16   Dkt. 107. Accordingly, the Court ORDERS as follows:

                                  17           I.        Supplemental Declarations, Submissions of Counsel, Discovery Hearing Date

                                  18           In some instances identified below, the Court finds the description in Dkt. 104 of the

                                  19   search conducted, coupled with relatively few documents produced, insufficient to confirm that

                                  20   Defendants have complied with this Court’s previous orders. Where noted, the Court orders

                                  21   additional searches supported by declarations of the parties. The declarations shall identify with

                                  22   specificity the additional searches conducted. Such specificity shall identify the specific email

                                  23   accounts, other “electronic databases” and any other sources searched, as well as the exact search

                                  24   terms used in the searches. Supplemental declarations be filed no later than noon on

                                  25   September 24, 2021, and additional documents shall be produced no later than September 27,

                                  26   2021.

                                  27           In some instances, the Court invites further submission by Plaintiffs’ counsel. Such

                                  28   submission shall not exceed 2 pages and shall be filed no later than noon on September 24, 2021.
                                          Case 5:20-cv-07974-BLF Document 108 Filed 09/21/21 Page 2 of 3




                                   1          The Parties are to reserve September 29, 2021 at 10 a.m. for a discovery hearing, by

                                   2   video, if the Court deems it necessary. Mr. Michalak, and any other counsel that signs a

                                   3   declaration, must appear at the hearing.

                                   4          I.       Dkt. 107 Rulings

                                   5          References to specific issue numbers below refer to the issues identified in Dkt. 107.

                                   6   References to paragraph numbers refer to the Michalak declaration at Dkt. 104.

                                   7          Issue 1: The custodians identified by Defendants in paragraph 6 are sufficient. However,

                                   8   Defendants’ search for responsive documents as described in paragraph 6 is insufficient.

                                   9   Defendants are to conduct further searches and to provide declarations of Ms. Ridaura and Mr.

                                  10   David Scaroni that comply with the directive above.

                                  11          Issue 2: The search terms identified (“FLAG,” “Farm Labor Associate for Growers,”

                                  12   “FLAG minutes,” and “FLAG formation”) in paragraph 7 are sufficient. However, Defendants’
Northern District of California
 United States District Court




                                  13   search for responsive documents as described in paragraph 7 is insufficient. Defendants are to

                                  14   conduct further searches and to provide a supplemental declaration of Ms. Ridaura that complies

                                  15   with the directive above.

                                  16          Plaintiff may make a submission setting forth the basis for adding the term “joint employ!”

                                  17   and as to the relevance of Associate Membership Agreements with any entity other than the

                                  18   Defendants in this action.

                                  19          Issue 3: Defendants’ search for responsive documents as described in paragraph 9 is

                                  20   insufficient. Defendants are to conduct further searches, including the email account of Ms.

                                  21   Camacho, and to provide declarations of Ms. Ridaura and Mr. David Scaroni that comply with the

                                  22   directive above.

                                  23          Issue 4: Resolved by the Parties.

                                  24          Issue 5: Plaintiffs’ objections are overruled. The Court and the Parties discussed the

                                  25   production of responsive documents reflecting payments to drivers at length in the hearing on

                                  26   September 8, 2021. For the reasons discussed on the record, this production as ordered was

                                  27   narrower than the broad directive for all native files as kept in the ordinary course of business.

                                  28   Thus, Defendants have complied with the Court’s order.
                                                                                         2
                                          Case 5:20-cv-07974-BLF Document 108 Filed 09/21/21 Page 3 of 3




                                   1          Issue 6: Plaintiffs’ request for additional time to conduct depositions is granted.

                                   2   Depositions are to be completed by October 20, 2021. The Parties may extend this deadline by

                                   3   mutual agreement.

                                   4          SO ORDERED.

                                   5   Dated: September 21, 2021

                                   6

                                   7
                                                                                                    SUSAN VAN KEULEN
                                   8                                                                United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
